Citation Nr: 1117326	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for the period prior to August 21, 2006, and in excess of 10 percent thereafter, for service-connected degenerative arthritis of the right hand (right hand disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from May 1982 to 
October 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to the service-connected right hand disability.  The Veteran filed an increased rating claim for the right hand disability in May 2006.  In September 2006, the Veteran submitted a statement alleging unemployability due to multiple health issues, specifically degenerative joint disease and clinical depression.  

The record also indicates that the Veteran is receiving Social Security Administration (SSA) disability benefits.  The Veteran has submitted a copy of a March 2002 SSA decision, in which the SSA Administrative Law Judge (ALJ) stated that the Veteran's combination of impairments resulted in the restriction on the Veteran's ability to perform work-related activities, including limited handling, fingering, and pushing and pulling.

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are pertinent to the Veteran's claim for a TDIU and also the claim for an increased rating for service-connected right hand disability.  Accordingly, upon remand, AMC/RO should attempt to obtain a copy of the decision granting SSA disability benefits and all supporting medical documentation.

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

Finally, in the January 2011 Board hearing, the Veteran testified that, since the time of the January 2010 VA examination, his right hand symptomatology had "gotten worse."  See Board Hearing Transcript at 5.  More specifically, according to the Veteran, his hand strength was weaker and he was experiencing constant pain in his right hand.  Id.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 Vet. App. 629 (1992); VAOPGCPREC 11-95.  The Board has taken into consideration the contentions of the Veteran and his accredited representative regarding the current severity of his service-connected right hand disability.

The most recent VA treatment records in the claims file are dated in March 2010.  Because the Veteran has indicated that he has continued to receive regular treatment for the service-connected right hand disability since that time, there are likely additional VA treatment records pertinent to the claim that are outstanding.  Because these may include records that are pertinent to the Veteran's claim for a higher initial rating for service-connected right hand and TDIU, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain and associate with the claims file VA medical treatment records from the VA Medical Center in San Antonio, Texas, dated from March 2010 to the present.  All attempts to secure those records should be documented in the claims file.

2. The RO/AMC should attempt to obtain a copy of any SSA decision awarding disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the appellant.

3. The Veteran should be afforded a VA Hand, Thumb, and Fingers examination to determine the severity of the service-connected degenerative arthritis of the right hand.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examination must be conducted following the guidelines in VA's Disability Worksheet for VA Hand, Thumb, and Fingers Examination, including a report of range of motion findings of each affected joint after at least three repetitive motions.

The Board points out that the VA examination worksheet omits the instruction to measure the gap with the fingers flexed.  Therefore, the examiner is requested to measure the gap in inches between each fingertip of the left hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The Board also requests the examiner to include a full discussion and report of any neurological findings of the right hand on examination.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of an increased (compensable) disability rating for the period prior to 
August 21, 2006, and in excess of 10 percent thereafter, for service-connected degenerative arthritis of the right hand, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC), and should afford them the appropriate time period for response.

5. The AMC/RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form and requirements to establish inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

6. After completion of the above and any additional development deemed necessary, the AMC/RO should adjudicate the issue of TDIU.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


